EXHIBIT 99.1 Release: Immediate CANADIAN PACIFIC FILES SUPPLEMENT TO MANAGEMENT PROXY CIRCULAR FOR MAY 17 ANNUAL SHAREHOLDER MEETING Updates Universal Proxy to Include Additional Nominee Recently Proposed by Pershing Square CALGARY (AB) – April 12, 2012 – Canadian Pacific Railway Limited (TSX: CP) (NYSE: CP) (the “Company”) today announced that it has filed a supplement to the Company’s management proxy circular, together with an updated form of proxy, with the Canadian securities regulatory authorities on SEDAR in connection with the Company’s annual meeting of shareholders to be held on May 17, 2012.The updated universal proxy includes all identified nominees for election to the Board of Directors at the Company’s annual meeting, including the additional nominee recently proposed by Pershing Square.Shareholders will be receiving the supplement and an updated WHITE universal proxy in the mail, and the online voting websites have been updated. Additional information regarding the Company’s annual meeting of shareholders, including information concerning voting, is set out in the Company’s management proxy circular.The Company’s management proxy circular, the supplement to the management proxy circular and updated form of proxy will be available on the SEDAR website at www.sedar.com, the EDGAR website atwww.sec.gov and at www.CPonTrack.com. For questions regarding voting with the WHITE universal proxy or otherwise, please contact CP’s proxy solicitation agents: TOLL FREE - 1-866-374-9187 or International Toll Free Number (outside Canada and U.S.):1-866-682-6148 TOLL FREE 1-800-322-2885 or 212-929-5500 (Call Collect) Email: askus@georgeson.com Email: proxy@mackenziepartners.com About Canadian Pacific Canadian Pacific (TSX:CP)(NYSE:CP) operates a North American transcontinental railway providing freight transportation services, logistics solutions and supply chain expertise. Incorporating best-in-class technology and environmental practices, CP is re-defining itself as a modern 21st century transportation company built on safety, service reliability and operational efficiency. Visit www.CPonTrack.com and see how Canadian Pacific is further driving shareholder value. Contacts: Media Ed Greenberg Tel.:612-849-4717 24/7 Media Pager: 855-242-3674 email: Ed_greenberg@cpr.ca Investment Community Janet Weiss Tel.: 403-319-3591 email: investor@cpr.ca Joele Frank, Wilkinson Brimmer Katcher Joele Frank / Tim Lynch / Jed Repko Tel.: 212-355-4449 2
